Paule, Judge :
The plaintiff, William P. Pucker, -was, in the month of October, 1870, elected Prosecuting Attorney for the County of Pocahontas, for the term of two years, said term commencing the 1st day of January, 1871, under the then Constitution and laws of the State. Pie regularly qualified and entered upon the duties of his office within, and at the'time, prescribed by law, and attended upon the circuit court of said county, at the March term, 1871, and discharged the duties of said office. At a meeting of the Board of Supervisors in December, I860, it was ordered, that there be allowed to the Prosecuting Attorney of said county, the sum of $300 per annum, and, under this order the Prosecuting Attorney drew his salary allowance until the 1st of January, 1871. More than four months after the term of office of the plaintiff commenced, it was ordered, by the Board of Supervisors, that he should receive $150 per annum ior his services as Prosecuting Attorney.
The Constitution of 1863, section nine, article three, provides that no salary or compensation of any public officer shall be increased or diminished during his term of office. The sixty-sixth section of chapter thirty-nine of the Code contains the same provision, and also pro*663vides that the supervisors of every county shall allow annually, to prosecuting attorneys, not less than one nor more than six hundred dollars.
The order of the Supervisors reducing the alio wan ce^ or at least fixing the allowance, of the Prosecuting Attorney in the present case, having been made after his term of office commenced, and making the amount less than it had been during the previous term, the question presented is, have the Constitution and Code of the State been violated by this last order of the Board ?
It will be observed that the Prosecuting Attorney receives no fixed salary prescribed by law, but his compensation consists of such fees as are allowed to be taxed for his benefit, under different provisions of the Code, as in section sixteen of chapter one hundred and twenty-eight, and such further allowances, as are authorized to be made to him by the board of supervisors under the aforesaid section sixty-six of chapter thirty-nine; being not less than one nor more than six hundred dollars.
This Court is of opinion that section nine, article three, of the Constitution applies only to such salaries or compensation of public officers as have been definitely fixed or prescribed by law; either by the Constitution of the State or by statute made in pursuance thereof. This is not the ease in regard to the compensation of the prosecuting attorney for a-county, who is paid for his services in the manner hereinbefore indicated, and by no fixed salary prescribed by law. Consequently; section nine, article three of the Constitution, and the provision in section sixty-six of chapter thirty-nine of the Code do not apply to the allowance or compensation which the law authorizes to be made to him by the board of supervisors, and which is of uncertain amount. The Constitution and Code have not been violated by the order of the Supervisors fixing the annual allowance of the Prosecut*664ing Attorney, tbe plaintiff, in the present case, after his term of office commenced. The judgment of the circuit court of Pocahontas county, dismissing this cause, is affirmed, with costs to the appellees
Haymond, President, and Moore, Judge, concurred.
Absent, Hoffmap, Judge.
JudgmeNt Affirmed.